DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 6, 11, 18, 29, 30, and 40. Applicant has canceled claims 5, 28, and 43. Claims 1-4, 6-27, 29-40, 42, 44, and 45 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the cap” in line 2 of claim 24. There is insufficient antecedent basis for this limitation in the claim. The amendment to claim 18 removed the limitation which previously provided antecedent basis to this limitation in claim 24. For the purpose of examination, claim 24 was interpreted as though it recited “wherein the device includes a cap”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) in view of Sato (U.S. Patent No. 4,675,017).
Regarding claim 1, Midgette discloses a vent adaptor assembly (Fig. 11; Paragraph 0026; Annotated Fig. 1), comprising: a drainage body (Annotated Fig. 1, feat. A) defining a vent opening (Annotated Fig. 1, feat. B), a proximal opening (Annotated Fig. 1, feat. C), a distal opening spaced from the proximal opening (Annotated Fig. 1, feat. D), and a drainage lumen extending between the proximal and distal openings (Annotated Fig. 1, feat. E), the drainage lumen being in fluid communication with the vent opening (Annotated Fig. 1, feat. F); and a sintered porous polytetrafluoroethylene filter (Paragraph 0044-0048; Paragraph 0064) disposed in fluid communication with the vent opening of the drainage body (Fig. 11, feat. , the sintered porous polytetrafluoroethylene filter defining a plurality of pores therein (Paragraph 0044), the sintered porous polytetrafluoroethylene filter directly welded to a component of the vent adaptor assembly (Paragraph 0089).
Midgette does not disclose that the component is formed at least partially from polycarbonate, or that at least some of the plurality of pores of the sintered porous polytetrafluoroethylene filter are at least partially occupied by the polycarbonate of the component of the vent adaptor.
Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the water repellant layer may comprise porous polytetrafluoroethylene (hereinafter PTFE) (Col. 3, lines 24-32), while the reinforcement layer may comprise a variety of materials including polycarbonate (Col. 3, lines 24-32; Col. 4, lines 38-59). Sato teaches that the reinforcement layer is fused to the porous PTFE layer such that it penetrates the pores of the PTFE layer in the annular portion of the membrane that is attached to the body of the needle (Col. 3, lines 32-37). Therefore, Sato teaches that at least some of the pores of the porous PTFE filter are occupied by polycarbonate. Sato teaches that securing the filter by fusing the reinforcement layer to the body of the device through the pores of the porous PTFE layer advantageously improves the resistance to hydraulic pressure in the device, improves the prevention of contamination, and is easily manufactured (Col. 2, lines 40-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded is formed at least partially of polycarbonate and so that at least some of the plurality of pores of the sintered porous PTFE filter are at least partially occupied by the polycarbonate of the component of the vent adaptor as taught by Sato so that the filter has improved resistance to hydraulic pressure in the device, has improved prevention of contamination, and is easily manufactured. 
Regarding claim 2, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. 
As discussed above, Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the reinforcement layer is fused to the porous PTFE layer such that it penetrates the pores of the PTFE layer in the annular portion of the membrane that is attached to the body of the needle (Col. 3, lines 32-37). Sato teaches that securing the filter by fusing the reinforcement layer to the body of the device through the pores of the porous PTFE layer advantageously improves the resistance to hydraulic pressure in the device, improves the prevention of contamination, and is easily manufactured (Col. 2, lines 40-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Midgette in view of Sato so that the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded includes the drainage body as taught by Sato so that the filter has improved resistance 
Regarding claim 9, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. Midgette further discloses a cap configured to be removably attached (Paragraph 0009, lines 17-18) to the drainage body and exhibiting a size and shape configured to cover at least a portion of the vent opening (Paragraph 0026).
Regarding claim 10, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. Midgette discloses a sintered porous PTFE filter, but does not disclose that it includes a film.
As discussed above, Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the water repellant layer may comprise porous PTFE (Col. 3, lines 24-32), while the reinforcement layer may comprise a variety of materials including polycarbonate (Col. 3, lines 24-32; Col. 4, lines 38-59). Sato discloses that the porous PTFE is 100 microns thick (Col. 3, lines 24-30). Merriam-Webster defines a film as an exceedingly thin layer. Therefore, Sato discloses a porous PTFE filter including a porous PTFE film. Sato teaches that such a thin film secured to a body via ultrasonic welding advantageously improves the resistance to hydraulic pressure in the device, improves the prevention of contamination, and is easily manufactured (Col. 2, lines 40-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Midgette in view of Sato so that the sintered porous PTFE filter includes a sintered porous PTFE film as taught by Sato so that the filter has improved resistance to hydraulic pressure in the device, has improved prevention of contamination, and is easily manufactured.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) in view of Sato (U.S. Patent No. 4,675,017) and Moghe et al. (U.S. Patent Application Publication No. 2014/0039349).
Regarding claim 3, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. Midgette in view of Sato does not disclose that the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded includes a retention member that defines one or more apertures therein, the one or more apertures are fluidly coupled to the sintered porous PTFE filter. As discussed above, Sato teaches a reinforcement layer that retains the porous PTFE filter (Fig. 1, feat. 4a), but does not teach that the reinforcement layer defines one or more apertures therein, the one or more apertures fluidly coupled to the porous PTFE filter. 
Moghe teaches a urine collection system comprising an in-line vent (Abstract). Moghe teaches that the in-line vent comprises a venting structure (Fig. 2, feat. 67; Paragraph 0032) to permit air to enter the collection system in order to prevent siphoning and to normalize the pressure in the collection system (Paragraph 0036). The venting structure comprises a plurality of apertures (Fig. 2, feat. 67). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Midgette in view of Sato so that the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded includes a retention member that defines one or more apertures therein, the one or more apertures are fluidly coupled to the sintered porous PTFE filter so that the assembly permits air to enter the collection system in order to prevent siphoning and to normalize the pressure in the collection system as taught by Moghe.
Regarding claim 4, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. Midgette in view of Sato does not disclose that the drainage body includes a sampling port in fluid communication with the drainage lumen.
As discussed above, Moghe teaches a urine collection system comprising an in-line vent and a sampling port (Abstract). Moghe teaches a sampling port adapter (Fig. 2, feat. 16) comprising a body portion and an access port configured to allow withdrawal of a fluid sample from a channel (Paragraph 0030). Moghe teaches that including a sampling port facilitates testing of fluid flowing the system (Paragraph 0005). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Midgette in view of Sato so that the drainage body includes a sampling port in fluid communication with the drainage lumen in order to facilitate testing of fluid flowing through the assembly as taught by Moghe.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) in view of Sato (U.S. Patent No. 4,675,017) and Taylor (U.S. Patent No. 4,109,837).
Regarding claim 6, Midgette in view of Sato discloses the vent adaptor assembly of claim 1. Midgette in view of Sato does not disclose that the vent adaptor assembly further comprises a flow regulator disposed at least partially in the drainage lumen of the drainage body, the flow regulator configured to regulate fluid flow through the drainage lumen to the distal opening.
Taylor teaches a liquid sampling device comprising a valve (Abstract). Taylor teaches that the sampling device comprises a flow control element comprising a rigid valve member rotatably positioned within a lumen of a tube, with a handle member attached to the valve member for actuating the valve member between a first position in which the valve member seals against the tube and prevents fluid flow, and a second position in which the surface of the valve member is away from the tube and allows fluid flow (Col. 1, line 38 – Col. 2, line 11). Taylor teaches that such a flow control device advantageously permits rapid passage of fluid in the second position and prevents passage to allow for sampling in the first position (Col. 2, lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Midgette in view of Sato so that it comprises a flow regulator disposed at least partially in the drainage lumen of the drainage body so that the assembly can permit rapid passage of fluid in one position and prevent passage to allow for sampling in another position as taught by Taylor.
Regarding claim 7, Midgette in view of Sato and Taylor discloses the vent adaptor assembly of claim 6.
As discussed above, Taylor teaches a liquid sampling device comprising a valve (Abstract). Taylor teaches a flow barrier positioned at least partially within a lumen (Figs. 2 and 5, feats. 54 and 56; Col. 3, lines 17-37), an actuator operably coupled to the flow barrier (Figs. 2 and 5, feat. 86; Col. 4, lines 17-63), the actuator configured to move the flow barrier between a first position and a second position (Col. 1, line 38 – Col. 2, line 11), wherein the flow barrier the flow regulator includes: a flow barrier positioned at least partially within the drainage lumen; and an actuator operably coupled to the flow barrier, the actuator configured to move the flow barrier between a first position and a second position, wherein the flow barrier permits fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the first position and substantially prevents the fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the second position so that the assembly can permit rapid passage of fluid in one position and prevent passage to allow for sampling in another position as taught by Taylor.
Regarding claim 8, Midgette in view of Sato and Taylor discloses the vent adaptor assembly of claim 7. Midgette in view of Sato and Taylor does not disclose that the sintered porous PTFE filter is attached to the actuator, or that the actuator defines at least one flow channel therein that is coupled to the sintered porous PTFE filter.
Midgette teaches sintered porous polymeric caps and vents (Abstract). Midgette teaches that such caps and vents may comprise sintered porous PTFE (Paragraph 0064) and that such caps and vents are suitable as filters (Paragraphs 0045). Midgette teaches that the sintered porous PTFE filter is attached to the actuator, and the actuator defines at least one flow channel therein that is coupled to the sintered porous PTFE filter so that that sterilization chemicals may access the flow regulator, and so that the flow regulator may be protected from bacterial growth and contaminants as taught by Midgette.
Claims 11, 13-15, 16, 17, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968).
Regarding claim 11, Moghe discloses a vent adaptor assembly (Fig. 2; Paragraph 0026), comprising: a drainage body (Fig. 2, feats. 40, 70, and 60; Paragraphs 0030-0032) defining a proximal opening (Fig. 2, feat. 44; Paragraph 0030), a distal opening (Fig. 2, feat. 62; Paragraph 0032), and a drainage lumen extending between the proximal and distal openings (Fig. 2, feat. 42, 72, and 66; Paragraphs 0030-0032, and 0038), the drainage body further at least partially defining a vent opening in fluid communication with the drainage lumen (Fig. 2, feat. 67; Paragraph 0032); a filter in fluid communication with the vent opening of the drainage body (Fig. 2, feat. 69; Paragraph 0037); and a flow regulator (Fig. 2, feat. 20; Paragraph 0031), wherein the vent opening is positioned downstream from the flow regulator
Moghe discloses a flow regulator comprising a compressible tube positioned upstream from an in-line vent (Paragraphs 0008-0009). The compressible tube regulates the flow of fluid via external compression by a clamp (Paragraph 0008). Moghe teaches that including a flow regulation means upstream of an in-line vent allows the flow to be stopped without causing fluid to saturate the vent (Paragraph 0007).
Moghe does not disclose that the drainage body is integrally formed or that the flow regulator includes a flow barrier positioned at least partially within the drainage lumen of the drainage body; and an actuator operably coupled to the flow barrier, the actuator configured to move the flow barrier between a first position and a second position; wherein the flow barrier permits fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the first position and substantially prevents the fluid to flow through the drainage lumen to the distal opening when the barrier is in the second position.
Kitani teaches a medical stopcock (Abstract). The stopcock comprises a flow barrier positioned at least partially within the a lumen (Fig. 3, feat. 16; Paragraph 0033), an actuator operably coupled to the flow barrier (Figs. 1-3, feat. 17; Paragraph 0033), wherein the actuator is configured to move the flow barrier between a first position and a second position (Paragraph 0034), and wherein the flow barrier permits fluid to flow through the lumen in the first position and prevents the fluid to flow when the barrier is in the second position (Paragraph 0034). Kitani teaches that such a stopcock controls fluid flow (Paragraph 0006). As discussed by Moghe, controlling the fluid flow is important for allowing for fluid sampling (Moghe: Paragraph 0006). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed a flow barrier positioned at least partially within the drainage lumen of the drainage body; and an actuator operably coupled to the flow barrier, the actuator configured to move the flow barrier between a first position and a second position; wherein the flow barrier permits fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the first position and substantially prevents the fluid to flow through the drainage lumen to the distal opening when the barrier is in the second position as taught by Kitani so that fluid flow through the assembly can be controlled.
Additionally, making the drainage body so that the flow regulator is integrally formed in the drainage body is a matter of obvious engineering choice. See MPEP 2144.04.V.B. Therefore, it would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani so that the drainage body is integrally formed.
Regarding claim 13, Moghe in view of Kitani discloses the vent adaptor assembly of claim 11.
Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph the filter is coupled to the flow regulator to form a vent/flow regulator so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 14, Moghe in view of Kitani discloses the vent adaptor assembly of claim 13.
As discussed above, Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph 0040). Kitani further teaches a flow channel fluidly coupled to the filter (Fig. 3, feat. 14a; Paragraphs 0033 and 0034) that is controlled by the actuator (Paragraph 0036). Kitani teaches that the filter advantageously prevents the creation of air pockets and bacterial contamination in the stopcock (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani so that the filter is coupled to the actuator, the actuator defines at least one flow channel therein that is fluidly coupled to the filter so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 15, Moghe in view of Kitani discloses the vent adaptor assembly of claim 14. Moghe further discloses a sampling port in fluid communication with the drainage lumen (Fig. 2, feat. 48; Paragraph 0030). Moghe discloses that the sampling port is downstream from the vent and flow regulator (Fig. 2; Paragraph 0009).
As discussed above, Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph 0040). Kitani further teaches a flow channel fluidly coupled to the filter (Fig. 3, feat. 14a; Paragraphs 0033 and 0034). Kitani teaches that the valve body may be positioned such that the downstream branch is blocked, but the filter and upstream branch are still in fluid communication (Paragraph 0034, lines 1-7). Kitani teaches that the filter advantageously prevents the creation of air pockets and bacterial contamination in the stopcock (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed the flow barrier, the at least one flow channel, and the sampling port are positioned such that the flow barrier is position between the at least one flow channel and the sampling port when the flow barrier is in the second position so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 16, Moghe in view of Kitani discloses the vent adaptor assembly of claim 11. Moghe further discloses that the filter (Fig. 2, feat. 69) is coupled to a vent (Fig. 2, feat. 67) that is distinct from and spaced from the flow regulator (Fig. 2, feat. 20).
Regarding claim 17, Moghe in view of Kitani discloses the vent adaptor assembly of claim 16. Moghe further discloses that the drainage body includes a sampling port (Fig. 2, feat. 48; Paragraph 0030), in fluid communication with the drainage lumen (Paragraph 0030), wherein the flow regulator (Fig. 2, feat. 20) is positioned between the sampling port (Fig. 2, feat. 48) and the vent (Fig. 2, feat. 67).
Regarding claim 40, Moghe discloses a method of using a drainage bag system (Paragraph 0018) that includes a drainage bag (Fig. 1, feat. 10; Paragraph 0026) and a vent adaptor (Fig. 2, feats. 16, 18, and 20; Paragraph 0026), the method comprising: flowing a liquid through a drainage lumen defined by a drainage body of the vent adaptor (Fig. 2, feat. 42, 72, and 66; Paragraphs 0030-0032, and 0038), the drainage lumen fluidly coupled to the drainage bag (Fig. 2, feat. 14; Paragraph 0026); flowing a gas through a vent opening that is at least partially defined by the drainage body (Fig. 2, feat. 67; Paragraph 0032), through a filter that is in fluid communication with the vent opening of the drainage body (Fig. 2, feat. 69; Paragraph 0037), and into at least an entirety of the drainage lumen of the drainage body (Paragraph 0008); and after flowing the gas through the vent opening, through the filter, and into at least an entirety of the drainage lumen, restricting the flow of the gas into at least a portion of the drainage lumen using a cap that is configured to at least partially cover the vent opening or a flow regulator that is configured to regulate fluid flow through the drainage lumen (Fig. 2, feat. 20; Paragraphs 0008 and 0009– The compressible tube is used in conjunction with a clamp to regulate fluid flow; Paragraph 0031).
As discussed above, Moghe does not disclose that the body of the vent adaptor is integrally formed or that the flow regulator includes a flow barrier positioned at least partially within the drainage lumen of the drainage body; and an actuator operably coupled to the flow barrier, the actuator configured to more the flow barrier between a first position and a second position; and wherein restricting the flow of the gas includes manipulating the actuator to move the flow barrier from a first position that permits the liquid and gas to from through the entirety of the drainage lumen to a second position that prevents the liquid and gas from flowing through an entirety of the drainage lumen.
As discussed above, Kitani teaches a medical stopcock (Abstract). The stopcock comprises a flow barrier positioned at least partially within the a lumen (Fig. 3, feat. 16; Paragraph 0033), an actuator operably coupled to the flow barrier (Figs. 1-3, feat. 17; Paragraph 0033), wherein the actuator is configured to move the flow barrier between a first position and a second position (Paragraph 0034), and wherein the flow barrier permits fluid to flow through the lumen in the first position and prevents the fluid to flow when the barrier is in the second position (Paragraph 0034). Kitani teaches that such a stopcock controls fluid flow (Paragraph 0006). As discussed by Moghe, controlling the fluid flow is important for allowing for fluid sampling (Moghe: Paragraph 0006). Therefore, it would have been obvious to one of ordinary a flow barrier positioned at least partially within the drainage lumen of the drainage body; and an actuator operably coupled to the flow barrier, the actuator configured to more the flow barrier between a first position and a second position; and wherein restricting the flow of the gas includes manipulating the actuator to move the flow barrier from a first position that permits the liquid and gas to from through the entirety of the drainage lumen to a second position that prevents the liquid and gas from flowing through an entirety of the drainage lumen as taught by Kitani so that fluid flow through the assembly can be controlled.
Additionally, making the drainage body so that the flow regulator is integrally formed in the drainage body is a matter of obvious engineering choice. See MPEP 2144.04.V.B. Therefore, it would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani so that the drainage body is integrally formed.
Regarding claim 45, Moghe in view of Kitani discloses the method of claim 40. Moghe further discloses that the method further comprises after restricting the flow of the gas (Fig. 2, feat. 20; Paragraphs 0007-0009) The compressible tube is used in conjunction with a clamp to regulate fluid flow; Paragraph 0031), removing at least a portion of the liquid from the at least a portion of the drainage lumen that exhibits restricted flow of the gas using a sampling port fluidly coupled to the at least a portion of the drainage lumen that exhibits restricted flow of the gas .							
Claims 12, 18, 19, 25-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968) and Midgette et al. (U.S. Patent Application Publication No. 2014/0188089).
Regarding claim 12, Moghe in view of Kitani discloses the vent adaptor assembly of claim 11. Moghe in view of Kitani does not disclose that the filter includes a sintered porous PTFE filter attached to a substrate, the substrate is directly attached to at least one component of the vent adaptor assembly.
As discussed above, Midgette teaches sintered porous polymeric caps and vents (Abstract). Midgette teaches that such caps and vents may comprise sintered porous PTFE (Paragraph 0064) and that such caps and vents are suitable as filters (Paragraphs 0045). Midgette further teaches that sintered porous PTFE filters may be attached to nonporous components via welding (Paragraph 0089). Midgette teaches that sintered porous polymeric caps, vents, and filters allow sterilization chemical access to the ports they are attached to, prevent bacterial growth, and keep contaminants away from ports (Paragraph 0009). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view Taylor so that the filter includes a sintered porous PTFE filter attached to a substrate, the substrate is directly attached to at least one component of the vent adaptor assembly
Regarding claim 18, Moghe discloses a urinary drainage bag system (Abstract; Fig. 1, feat. 10; Paragraph 0026), comprising: a drainage bag (Fig. 1, feat. 12; Paragraph 0026) including an inlet (Fig. 1, feat. 22; Paragraph 0026) and configured to store at least one fluid therein (Paragraph 0027); a catheter (Paragraph 0027); at least one drainage tube fluidly coupling the inlet of the drainage bag to the catheter (Fig. 1, feat. 14; Paragraph 0026); and a vent adaptor assembly coupled to the at least one drainage tube between the drainage bag and the catheter (Fig. 2, feats. 16, 18, and 20; Paragraph 0026 ), the vent adaptor assembly including: a drainage body (Fig. 2, feats. 40, 70, and 60; Paragraphs 0030-00) defining a proximal opening (Fig. 2, feat. 44; Paragraph 0030), a distal opening (Fig. 2, feat. 62; Paragraph 0032), and a drainage lumen extending between the proximal and distal openings (Fig. 2, feat. 42, 72, and 66; Paragraphs 0030-0032, and 0038), the drainage body further at least partially defining a vent opening in fluid communication with the drainage lumen (Fig. 2, feat. 67; Paragraph 0032); a filter in fluid communication with the vent opening of the drainage body (Fig. 2, feat. 69; Paragraph 0037); and a device that includes a cap configured to cover at least a portion of the vent opening or a flow regulator configured to regulate fluid flow through the drainage lumen (Fig. 2, feat. 20; Paragraph 0031), the device configured to selectively switch between a first position and a second position (Paragraph 0008), wherein the device permits a flow of the gas through the filter into at least the entire drainage lumen when in the first position (Paragraph 0008); and restricts the flow of gas through the filter into at least a portion of the drainage lumen when in the second position (Paragraph 0008).
As discussed above, Moghe discloses a flow regulator comprising a compressible tube positioned upstream from an in-line vent (Paragraphs 0008-0009). The compressible tube 
Moghe does not disclose that the drainage body is integrally formed, that the filter includes a material that is at least substantially impermeable to a liquid and at least partially permeable to a gas, or that the flow regulator includes a flow barrier positioned at least partially within the drainage lumen of the drainage body, and an actuator operably coupled to the flow barrier, the actuator configured to move the flow barrier between a first position and a second position, wherein the flow barrier permits fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the first position and substantially prevents the fluid to flow through the drainage lumen to the distal opening when the barrier is in the second position, the flow barrier permitting a flow of gas through the filter into at least the entire drainage lumen when in the first position and restricting the flow of the gas through the filter into at least a portion of the drainage lumen when in the second position.
As discussed above, Midgette teaches sintered porous polymeric caps and vents (Abstract). Midgette teaches that such caps and vents may comprise sintered porous PTFE (Paragraph 0064) and that such caps and vents are suitable as filters (Paragraph 0045). Midgette further teaches that sintered porous PTFE filters may be attached to nonporous a material that is at least substantially impermeable to a liquid and at least partially permeable to a gas as taught by Midgette so that the vent opening can be sterilized by sterilization chemicals, and kept free of bacterial growth and other contaminants.
As discussed above, Kitani teaches a medical stopcock (Abstract). The stopcock comprises a flow barrier positioned at least partially within the a lumen (Fig. 3, feat. 16; Paragraph 0033), an actuator operably coupled to the flow barrier (Figs. 1-3, feat. 17; Paragraph 0033), wherein the actuator is configured to move the flow barrier between a first position and a second position (Paragraph 0034), and wherein the flow barrier permits fluid to flow through the lumen in the first position and prevents the fluid to flow when the barrier is in the second position (Paragraph 0034). Kitani teaches that such a stopcock controls fluid flow (Paragraph 0006). As discussed by Moghe, controlling the fluid flow is important for allowing for fluid sampling (Moghe: Paragraph 0006). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe and Midgette so that the flow regulator includes a flow barrier positioned at least partially within the drainage lumen of the drainage body, and an actuator operably coupled to the flow barrier, the actuator configured to move the flow barrier between a first position and a second position, wherein the flow barrier permits fluid to flow through the drainage lumen to the distal opening when the flow barrier is in the first position and substantially prevents the fluid to flow through the drainage lumen to the distal opening when the barrier is in the second position, the flow barrier permitting a flow of gas through the filter into at least the entire drainage lumen when in the first position and restricting the flow of the gas through the filter into at least a portion of the drainage lumen when in the second position as taught by Kitani so that fluid flow through the assembly can be controlled.
Additionally, making the drainage body so that the flow regulator is integrally formed in the drainage body is a matter of obvious engineering choice. See MPEP 2144.04.V.B. Therefore, it would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Midgette and Kitani so that the drainage body is integrally formed.
Regarding claim 19, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 18. Moghe further discloses that the at least one drainage tube includes: a first drainage tube extending from the inlet of the drainage bag to the vent adaptor (Fig. 1, feat. 14; Paragraph 0028); and a second drainage tube extending from the vent adaptor towards the catheter (Fig. 1, feat. 30; Paragraph 0028).
Regarding claim 25, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 18. Moghe further discloses that the device includes a flow regulator (Fig. 2, feat. 20) and the filter (Fig. 2, feat. 69) is coupled to a vent (Fig. 2, feat. 67) that is spaced and distinct from the flow regulator 
Regarding claim 26, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 25. Moghe further discloses that the flow regulator is positioned upstream from the vent (Paragraphs 0008-0009).
Regarding claim 27, Moghe in view of Kitani and Midgette discloses the vent adaptor assembly of claim 18.
As discussed above, Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph 0040). Kitani teaches that the filter advantageously prevents the creation of air pockets and bacterial contamination in the stopcock (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vent adaptor assembly disclosed by Moghe in view of Kitani and Midgette so that the filter is coupled to the flow regulator to form a vent/flow regulator so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 29, M Moghe in view of Kitani and Midgette discloses the vent adaptor assembly of claim 18.
As discussed above, Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph 0040). Kitani further teaches a flow channel fluidly coupled to the filter (Fig. 3, feat. 14a; Paragraphs 0033 and 0034) that is controlled by the actuator (Paragraph 0036). Kitani teaches that the filter advantageously prevents the creation of air pockets and bacterial contamination in the stopcock (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani so that the filter is coupled to the actuator, the actuator defines at least one flow channel therein that is fluidly coupled to the filter so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 30, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 28. Moghe further discloses that the vent adaptor includes a sampling port in fluid communication with the drainage lumen (Fig. 2, feat. 16).
Regarding claim 31, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 30.
As discussed above, Kitani teaches a medical stopcock with a cap comprising a filter (Abstract). Kitani teaches a medical stopcock comprising an upstream branch (Fig. 1, feat. 12; Paragraph 0027), a downstream branch (Fig. 1, feat. 13; Paragraph 0027), a supplementary branch (Fig. 1, feat. 14; Paragraph 0027), and a rotary valve (Fig. 1, feat. 15; Paragraph 0027). Kitani further teaches that the rotary valve comprises a valve body (Fig. 3, feat. 16; Paragraph 0033) that allows a user to select which branches are in fluid communication (Paragraphs 0033 and 0034). Kitani teaches that the supplementary branch receives a cap coupled to the stopcock (Figs. 1 and 3, feat. 18; Paragraphs 0027 and 0038) comprising a hydrophobic filter (Fig. 3, feat. 19; Paragraph 0040). Kitani further teaches a flow channel fluidly coupled to the filter (Fig. 3, feat. 14a; Paragraphs 0033 and 0034). Kitani teaches that the valve body may be positioned such that the downstream branch is blocked, but the filter and upstream branch are still in fluid communication (Paragraph 0034, lines 1-7). Kitani teaches that the filter advantageously prevents the creation of air pockets and bacterial contamination in the stopcock (Paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Moghe in view of Kitani and Midgette so that the flow barrier is positioned between a portion of the drainage lumen that is in fluid communication with the filter and the sampling port when the flow barrier is in the second position so that bacterial contamination of the flow regulator can be prevented as taught by Kitani.
Regarding claim 32, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 30. Moghe further discloses that the sampling port is positioned upstream from the flow regulator .
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968), Midgette et al. (U.S. Patent Application Publication No. 2014/0188089), and Sato (U.S. Patent No. 4,675,017).
Regarding claim 20, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 18. As discussed above, Midgette teaches that the filter includes a sintered porous PTFE filter defining a plurality of pores therein (Paragraph 0064) and that the sintered porous PTFE filter is directly welded to a component of the vent adaptor assembly (Paragraph 0089). Moghe in view of Midgette does not disclose that the component to which the sintered porous PTFE is directly welded is formed at least partially from polycarbonate.
As discussed above, Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the water repellant layer may comprise porous PTFE (Col. 3, lines 24-32), while the reinforcement layer may comprise a variety of materials including polycarbonate (Col. 3, lines 24-32; Col. 4, lines 38-59). Sato teaches that the reinforcement layer is fused to the porous PTRFE layer such that it penetrates the pores of the PTFE layer in the annular portion of the membrane that is attached to the body of the needle (Col. 3, lines 32-37). . Sato teaches that securing the filter by fusing the reinforcement layer to the body of the device through the pores of the porous PTFE layer advantageously improves the resistance to hydraulic pressure in the device, improves the prevention of contamination, and is easily manufactured (Col. 2, lines 40-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the the component to which the sintered porous PTFE filter is directed welded is formed at least partially from polycarbonate as taught by Sato so that the filter has improved resistance to hydraulic pressure in the device, has improved prevention of contamination, and is easily manufactured.
Regarding claim 21, Moghe in view of Kitani, Midgette, and Sato discloses the urinary drainage bag system of claim 20.
As discussed above, Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the reinforcement layer is fused to the porous PTFE layer such that it penetrates the pores of the PTFE layer in the annular portion of the membrane that is attached to the body of the needle (Col. 3, lines 32-37). Sato teaches that securing the filter by fusing the reinforcement layer to the body of the device through the pores of the porous PTFE layer advantageously improves the resistance to hydraulic pressure in the device, improves the prevention of contamination, and is easily manufactured (Col. 2, lines 40-59). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani and Midgette so that the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded includes the drainage body
Regarding claim 22, Moghe in view of Kitani, Midgette, and Sato discloses the urinary drainage bag system of claim 20.
As discussed above, Moghe teaches a urine collection system comprising an in-line vent (Abstract). Moghe teaches that the in-line vent comprises a venting structure (Fig. 2, feat. 67; Paragraph 0032) to permit air to enter the collection system in order to prevent siphoning and to normalize the pressure in the collection system (Paragraph 0036). The venting structure comprises a plurality of apertures (Fig. 2, feat. 67). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Moghe in view of Kitani, Midgette, and Sato so that the component of the vent adaptor assembly to which the sintered porous PTFE filter is directly welded includes a retention member that defines one or more apertures therein, the one or more apertures are fluidly coupled to the sintered porous PTFE filter so that the assembly permits air to enter the collection system in order to prevent siphoning and to normalize the pressure in the collection system as taught by Moghe.
Regarding claim 23, Moghe in view of Kitani, Midgette, and Sato discloses the urinary drainage bag system of claim 20.
As discussed above, Sato teaches a ventilating needle having a 2-ply membrane filter (Abstract). Sato teaches that the 2-ply membrane filter comprises a water repellant layer (Fig. 1, feat. 4b; Col. 3, lines 10-37) fused to a reinforcement layer (Fig. 1, feat. 4a; Col. 3, lines 10-37). Sato teaches that the water repellant layer may comprise porous PTFE (Col. 3, lines 24-32), while the reinforcement layer may comprise a variety of materials including polycarbonate (Col. 3, lines 24-32; Col. 4, lines 38-59). Sato discloses that the porous PTFE is 100 microns thick (Col. the sintered porous PTFE filter includes a sintered porous PTFE film as taught by Sato so that the filter has improved resistance to hydraulic pressure in the device, has improved prevention of contamination, and is easily manufactured.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968), Midgette et al. (U.S. Patent Application Publication No. 2014/0188089), and Holtermann et al. (U.S. Patent No. 6,328,719).
Regarding claim 24, Moghe in view of Kitani and Midgette discloses the urinary drainage bag system of claim 18. Moghe in view of Kitani and Midgette does not disclose that the device includes the cap.
Holtermann teaches a filter and gas vent system for an ostomy bag (Abstract). Holtermann teaches that the filter and gas vent system includes a removable cap (Col. 3, lines 12-16). Holtermann teaches that the removable cap advantageously prevents the communication of gasses until removed, so that a user may wait until a certain pressure develops before allowing the communication of gasses (Col. 3, lines 12-16). Therefore, it would the device includes the cap so that a user may wait until a certain pressure develops before allowing the communication of gasses as taught by Holtermann.
Claims 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 4,675,017) in view of Midgette et al. (U.S. Patent Application Publication No. 2014/0188089).
Regarding claim 33, Sato discloses a method of ultrasonically welding a porous PTFE filter to a component of an assembly (Col. 2, lines 10-40), the method comprising: positioning the porous PTFE filter adjacent to the component of the assembly (Col. 2, lines 21-29; Col. 3, lines 20-37), the porous PTFE filter defining a plurality of pores therein (Col. 3, lines 24-29) and the component of the assembly at least partially formed of polycarbonate (Col. 3, lines 20-37; Col. 4, lines 48-59); and ultrasonically welding the porous PTFE filter to the component of the assembly such that at least some of the polycarbonate of the component of the assembly softens and flows into and at least partially occupies some of the plurality of pores of the porous PTFE filter (Col. 2, lines 30-39; Col. 3, lines 32-37).
Sato does not disclose that the assembly is a vent adaptor assembly, or that the porous PTFE filter is a sintered porous PTFE filter.
As discussed above, Midgette teaches sintered porous polymeric caps and vents (Abstract). Midgette teaches that such caps and vents may comprise sintered porous PTFE (Paragraph 0064) and that such caps and vents are suitable as filters (Paragraphs 0045). Midgette further teaches that sintered porous PTFE filters may be attached to nonporous a vent adaptor assembly and that the porous PTFE filter is a sintered porous PTFE filter as taught by Midgette so that the vent opening can be sterilized by sterilization chemicals, and kept free of bacterial growth and other contaminants.
Regarding claim 39, Sato in view of Midgette discloses the method of claim 33. Sato further discloses that the component includes a non-porous polycarbonate component (Col. 4, lines 38-59).
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 4,675,017) in view of Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) and Timian et al. (International Application Publication No. WO 93/21000).
Regarding claim 34, Sato in view of Midgette discloses the method of claim 33. Sato in view of Midgette does not disclose that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a frequency of about 10 kHz to about 60 kHz.
Timian teaches a method of ultrasonically welding porous PTFE sheets such that the sheets remain porous at the welded section (Abstract). Timian teaches that a 20 kHz ultrasonic welder (Page 3, lines 26-29) is suitable for ultrasonically welding porous PTFE without ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a frequency of about 10 kHz to about 60 kHz as taught by Timian so that the porosity of the sintered porous PTFE is preserved.
Regarding claim 35, Sato in view of Midgette discloses the method of claim 33. Sato in view of Midgette does not disclose that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a weld distance of about 0.001 in to about 0.01 in.
As discussed above, Timian teaches a method of ultrasonically welding porous PTFE sheets such that the sheets remain porous at the welded section (Abstract). Timian teaches an example in which two 1 mm thick sheets of porous PTFE are overlapped and welded together with welding distances of 0.89 mm and 1.24 mm in order to produces weld thicknesses of 0.94 mm and 1.24 mm, respectively (Page 4, lines 16-32; Page 6, Table 1). The two sheets of porous PTFE overlap to produce a region with a thickness of 2 mm before ultrasonic welding, which is then compressed to the welding distance by the ultrasonic welding horn and anvil in order to produce a weld with a similar thickness to the welding distance. Therefore, Timian teaches that the weld distance should be smaller than the thickness of the material that is being welded. Timian further teaches that smaller welding distances produce stronger welds (Table 1, “Mean Force to Break” column). Sato teaches a filter comprising a 100 microns reinforcement layer and a 100 microns porous PTFE layer (Sato: Col. 3, lines 24-30). Therefore, the weld distance to ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a weld distance of about 0.001 in to about 0.01 in as taught by Timian in order to produce strong welds.
Regarding claim 36, Sato in view of Midgette discloses the method of claim 33. Sato in view of Midgette does not disclose that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a weld time of about 0.075 seconds to about 0.3 seconds.
As discussed above, Timian teaches a method of ultrasonically welding porous PTFE sheets such that the sheets remain porous at the welded section (Abstract). Timian teaches an example in which ultrasonic welding is used to bond porous PTFE vascular grafts end to end (Fig. 7; Page 10, line 11 – Page 11, line 33). Timian teaches ultrasonically welding porous PTFE vascular grafts with weld times of 0.4 seconds, 0.75 seconds, and 1 second (Table 6). Timian teaches that porous PTFE vascular grafts welded with the higher weld time of 1 second failed by leaking water during a leakage test (Table 6, Groups 17 and 20). Therefore, shorter weld times are desirable for producing leak-free welds. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sato in view of Midgette so that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a weld time of about 0.075 seconds to about 0.3 seconds in order to produce leak-free welds as taught by Timian.
Regarding claim 37, Sato in view of Midgette discloses the method of claim 33. Sato in view of Midgette does not disclose that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a hold time of about 0.5 seconds to about 2 seconds.
As discussed above, Timian teaches a method of ultrasonically welding porous PTFE sheets such that the sheets remain porous at the welded section (Abstract). Timian teaches an example in which ultrasonic welding is used to bond porous PTFE vascular grafts end to end (Fig. 7; Page 10, line 11 – Page 11, line 33). Timian teaches ultrasonically welding porous PTFE vascular grafts with hold times of 0.05 seconds and 0.5 seconds (Table 6). Timian teaches that porous PTFE vascular grafts welded with the shorter hold time of 0.05 seconds failed by leaking water during a leakage test (Table 6, Groups 17 and 20), while those with the longer hold times of 0.5 seconds passed the leakage test (Table 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sato so that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a hold time of about 0.5 seconds to about 2 seconds as taught by Timian so that leak-free welds can be made.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable of Sato (U.S. Patent No. 4,675,017) in view of Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) and Jaggard (U.S. Patent No. 3,775,189).
Regarding claim 38, Sato in view of Midgette discloses the method of claim 33. Sato in view of Midgette does not disclose that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a gauge pressure of about 5 psi to about 20 psi.
Jaggard teaches a process for forming a leakproof housing involving ultrasonic welding materials such as PTFE (Abstract; Col. 3, lines 48-55). Jaggard teaches that materials such as PTFE respond poorly to ultrasonic welding (Col. 1, lines 42-52), but also that PTFE may be softened sufficiently to deform and fuse to other materials if the applied compression pressure during the ultrasonic welding exceeds 20 psi (Col. 3, lines 48-55). Sato teaches that the ultrasonic welding should be configured so as to melt and deform the reinforcement layer and component of the assembly to which the filter is welded, but not the porous PTFE layer (Col. 3, line 66 – Col. 4, line 15). Because Jaggard teaches that PTFE is melted and deforms under pressures higher than 20 psi, in order to prevent the deformation of the porous PTFE layer of Sato in view of Midgette, the compression pressure would need to be limited to be lower than 20 psi. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sato in view of Midgette so that ultrasonically welding the sintered porous PTFE filter to the component includes ultrasonically welding the sintered porous PTFE filter to the component at a gauge pressure of about 5 psi to about 20 psi.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968) and Holtermann et al. (U.S. Patent No. 6,328,719).
Regarding claim 42, Moghe in view of Kitani discloses the method of claim 40. Moghe in view of Kitani does not disclose that restricting the flow of gas includes removably attaching the cap to the drainage body to cover at least a portion of the vent opening.
Holtermann teaches a filter and gas vent system for an ostomy bag (Abstract). Holtermann teaches that the filter and gas vent system includes a removable cap (Col. 3, lines 12-16). Holtermann teaches that the removable cap advantageously prevents the communication of gasses until removed, so that a user may wait until a certain pressure develops before allowing the communication of gasses (Col. 3, lines 12-16). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Moghe in view of Kitani so restricting the flow of gas includes removably attaching the cap to the drainage body to cover at least a portion of the vent opening so that a user may wait until a certain pressure develops before allowing the communication of gasses as taught by Holtermann.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) in view of Kitani (U.S. Patent Application Publication No. 2010/0022968) and Hoyte (U.S. Patent Application Publication No. 2010/0063465).
Regarding claim 44, Moghe in view of Kitani discloses the method of claim 40. Moghe further discloses after restricting the flow of the gas, inserting a fluid into the at least a portion of the drainage lumen that exhibits restricted flow of the gas (Paragraph 0013). Moghe in view of Kitani does not disclose measuring a pressure in within the at least a portion of the drainage lumen that exhibits restricted flow of the gas with a transducer.
Hoyte teaches a bladder drainage aid for use with a catheter (Abstract). Hoyte teaches a manually operable drainage valve (Fig. 2, feat. 10). Hoyte teaches that the valve may incorporate a pressure sensor that advantageously enables the measurement of flow pressure and frequency of voiding (Paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Moghe in view of Kitani so that it comprises measuring a pressure in within the at least a portion of the drainage lumen that exhibits restricted flow of the gas with a transducer so that the flow pressure and frequency of voiding can be measured as taught by Hoyt.
Response to Arguments
Applicant’s arguments, see section B on page 9 of Applicant’s Remarks, filed 10/08/2020, with respect to the objection to claim 41 have been fully considered and are persuasive in light of the cancellation of claim 41. Therefore the objection has been withdrawn.
Applicant’s arguments, see section C on page 9 of Applicant’s Remarks, filed 10/08/2020, with respect to the interpretation of claims 6 and 40 under 35 U.S.C. 112(f) have been fully considered and are persuasive in light of the respective amendments to claims 6 and 40. Therefore, claims 6 and 40 will not be interpreted under 35 U.S.C. 112(f) with respect to the removed respective functional recitations.
Applicant’s arguments, see section D.II.a on pages 10 and 11 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 1, 2, 5, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Midgette et al. (U.S. Patent Application Publication No. 2014/0188089) in view of Sato (U.S. Patent No. 4,675,017) have been fully considered and are not persuasive.
Applicant argues that Sato does not teach or suggest that “at least some of the pores of the porous PTFE filter are occupied by polycarbonate” because Sato merely discloses disposing polypropylene in pores defined by PTFE and disposing polycarbonate in pores defined by Teflon. Applicant argues that the PTO is therefore cherry-picking a material from one embodiment and a material from another distinct embodiment to allege that Sato teaches the claimed combination of PTFE and polycarbonate. However, Teflon is a brand name for PTFE. Please see the attached article from Encyclopaedia Britannica. Therefore, Sato teaches disposing polycarbonate in pores defined by PTFE.
Applicant’s arguments, see section D.II.b on page 11 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Midgette in view of Sato and Moghe et al. (U.S. Patent Application Publication No. 2014/0039349) have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see section D.II.c on page 11 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Midgette in view of Sato and Taylor (U.S. Patent No. 4,109,837) have been fully considered and are not persuasive.
Applicant argues that the PTO has not demonstrated that Midgette, Sato, or Taylor discloses an “actuator [that] defines at least one flow channel therein” that is coupled to the sintered porous PTFE filter. However, as discussed in paragraph 39 of the non-final rejection dated 07/10/2020, and replicated above in paragraph 28, Midgette teaches sintered porous polymeric caps, vents, and filters allow sterilization chemical access to the ports they are attached to, prevent bacterial growth, and keep contaminants away from ports. A flow channel defined by the actuator of the flow regulator that is coupled to the sintered porous PTFE filter would allow sterilization chemical access to the flow regulator and protect the flow regulator from bacterial growth and contaminants, as discussed above in paragraph 28. Therefore, even if Midgette, Sato, or Taylor do not disclose “actuator [that] defines at least one flow channel therein” that is coupled to the sintered porous PTFE filter, it is at least obvious to modify the assembly disclosed by Midgette in view of Sato and Taylor so that the actuator defines at least one flow channel therein that is coupled to the sintered porous PTFE filter so that that sterilization chemicals may access the flow regulator, and so that the flow regulator may be protected from bacterial growth and contaminants as taught by Midgette.
Applicant’s arguments, see section D.II.d.1 on pages 11-13 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Taylor have been fully considered and are persuasive in light of the amendment to claim 11. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 11 has been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani (U.S. Patent Application Publication No. 2010/0022968).
Applicant’s arguments, see section D.I on page 10 and Section D.II.d.2 on page 13 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 40 under 35 U.S.C. 102(a)(1) as being anticipated by Moghe have been fully considered and are persuasive in light of the amendment to claim 40. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 40 has been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani.
Applicant’s arguments, see section D.I on page 10 and Section D.II.d.3 on page 14 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Taylor and the rejection of claim 45 under 35 U.S.C. 102(a)(1) as being anticipated by Moghe have been fully considered and are persuasive in light of the amendments to claims 11 and 40. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejections of claims 16, 17, and 45 have been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani.
Applicant’s arguments, see section D.II.e on page 14 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Taylor and Midgette have been fully considered and are persuasive in light of the amendment to claim 11. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 12 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani and Midgette.
Applicant’s arguments, see section D.II.f on page 14 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 13-15 under 35 U.S.C. 103 as being 
Applicant’s arguments, see section D.II.g on pages 14 and 15 and section D.II.j on page 15 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 18, 19, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Kitani have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection of claims 18, 19, 25, and 26 have been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Kitani.
Applicant’s arguments, see section D.II.h on page 15 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 20-23 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Sato have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 20-23 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette, Kitani, and Sato.
Applicant’s arguments, see section D.II.i on page 15 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Holtermann (U.S. Patent No. 6,328,719) 
Applicant’s arguments, see section D.II.k on page 15 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 28-30 and 32 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Taylor have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection of claims 29, 30, and 32have been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette and Kitani.
Applicant’s arguments, see section D.II.l on page 15 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette, Taylor, and Kitani have been fully considered and are persuasive in light of the amendment to claim 18. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 31 has been made under 35 U.S.C. 103 as being unpatentable over Moghe in view of Midgette, and Kitani.
Applicant’s arguments, see section D.II.m on pages 15 and 16 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 33 and 39 under 35 U.S.C. 103 as being unpatentable over Sato in view of Midgette have been fully considered and are not 
Applicant’s arguments, see section D.II.n on page 16 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejections of claims 34-37 under 35 U.S.C. 103 as being unpatentable over Sato in view of Midgette and Timian et al. (International Application Publication No. WO 93/21000) have been fully considered and are not persuasive.
Applicant argues that Timian is irrelevant to the current claims because it discusses welding parameters for welding PTFE to PTFE, as opposed to welding PTFE to polycarbonate as claimed. However, as discussed in paragraph 99 of the non-final rejection, replicated above in paragraph 87, Timian teaches that such welding parameters are suitable for bonding PTFE to PTFE without eliminating the porosity of the PTFE. Timian is relevant to the claims at least because it involves the ultrasonic welding parameters involved in welding a porous PTFE material such that the pores are maintained, which is desirable for the claimed method so that the PTFE filter would continue to have pores for the polycarbonate to flow into. From Timian, one of ordinary skill in the art would learn that ultrasonic welding at 20 kHz, which is within the claimed range, would not destroy the pores in a porous PTFE material.
 Applicant’s arguments, see section D.II.o on pages 16 and 17 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Sato in view of Midgette and Jaggard (U.S. Patent No. 3,775,189) have been fully considered and are not persuasive.
Applicant argues that Jaggard discloses that “PTFE may be softened sufficiently to deform and fuse to other materials if the applied compression pressure during the ultrasonic less than 20 psi.
Applicant’s arguments, see section D.II.p on page 17 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Holtermann have been fully considered and are persuasive in light of the amendment to claim 40. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 42 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani and Holtermann.
Applicant’s arguments, see section D.II.q on page 17 of Applicant’s Remarks, filed 10/08/2020, with respect to the rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Hoyte (U.S. Patent Application Publication No. 2010/0063465) have been fully considered and are persuasive in light of the amendment to claim 40. Therefore, a new grounds of rejection has been made of claim 44 under 35 U.S.C. 103 as being unpatentable over Moghe in view of Kitani and Hoyte.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Polytetrafluoroethylene (Britannica, The Editors of Encyclopaedia. "Polytetrafluoroethylene". Encyclopedia Britannica, 4 Apr. 2019, https://www.britannica.com/science/polytetrafluoroethylene. Accessed 25 January 2021) describes PTFE.
Lampropoulos et al. (U.S. Patent Application Publication No. 2009/0259199) discloses a fluid flow regulator.
Wyatt et al. (U.S. Patent Application Publication No. 2004/0210162) discloses a blood sampling apparatus.
Steer (U.S. Patent No. 4,909,478) discloses a tap for a urine drainage bag. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781